          Case 1:20-cv-07191-AJN Document 11 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                    12/11/20
SOUTHERN DISTRICT OF NEW YORK


Josue Romero,

                               Plaintiff,
                                                                            20-cv-7191 (AJN)
                -v-
                                                                                 ORDER
Extreme Consciousness, Inc.,
                               Defendant.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties in this case have reached a settlement
in principle, Dkt. No. 10, it is hereby ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring the action to this Court’s calendar if
the application to restore the action is made within thirty (30) days. To be clear, any application
to reopen must be filed within thirty days of this Order; any application to reopen filed
thereafter may be denied solely on that basis.

        All scheduled conferences, including the initial pretrial conference originally
scheduled for December 11, 2020, are hereby adjourned. Within the thirty-day period
provided for in this Order, the parties may submit to the Court their own Stipulation of Dismissal
for the Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil
Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless the terms of
the agreement are made part of the public record.

       SO ORDERED.


Dated: December 11, 2020                              __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
